DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7-15 are pending.
Claims 7-15 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “wherein the seat unit structure defines an outermost shell of the seat unit.”  There is insufficient antecedent basis for “the seat unit.”  It is unclear if the seat unit structure is the same or a different element than the seat unit (i.e. is the seat unit a shell for an interior seat unit?”). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-10, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fullerton et al. (US 2008/0290715) (“Fullerton”).  Fullerton discloses a seat unit structure comprising: a lower structure (fig. 3: 118) having a bottom surface portion (fig. 3: 116); and an upper shell (fig. 3: 120/122) installed above the lower structure, wherein the seat unit structure defines an outermost shell of the seat unit in at least one direction of the seat unit, and the lower structure connects and fixes the seat unit to a mobile body (fig. 3: slider on rail 104) at the bottom surface portion.
As concerns claim 8, Fullerton discloses wherein the lower structure has a monocoque structure (fig. 3: 118 is a single piece), and the one direction is a width direction of the mobile body (118 and 120 define an outermost shell in the width direction).
As concerns claims 9 and 10, Fullerton discloses wherein the lower structure and the upper shell are integrally formed (fig. 3). 
As concerns claim 14, Fullerton discloses a seat unit comprising a seat (fig. 2: 108) and a seat unit structure (fig. 3: 116, 118, 120, 122); wherein the seat unit structure includes: a lower structure (fig. 3: 118) having a bottom surface portion (fig. 3: 116); and an upper shell (fig. 3: 120/122) installed above the lower structure, wherein the seat unit structure defines an outermost shell of the seat unit in at least one direction of the seat unit, and the lower structure connects and fixes the seat unit to a mobile body (fig. 3: slider on rail 104) at the bottom surface portion.
As concerns claim 15, Fullerton discloses a seat attachment method comprising: connecting and fixing a seat unit structure (fig. 3: 116, 118, 120, 122) to a mobile body (fig. 3: slider on rail 104); and installing a necessary seat (fig. 2: 108) for the seat unit in the seat unit structure, wherein: the seat unit structure includes: : a lower structure (fig. 3: 118) having a bottom surface portion (fig. 3: 116); and an upper shell (fig. 3: 120/122) installed above the lower structure, wherein the seat unit structure defines an outermost shell of the seat unit in at least one direction of the seat unit, and the lower structure connects and fixes the seat unit to a mobile body (fig. 3: slider on rail 104) at the bottom surface portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fullerton.  Fullerton does not teach an ornamental member on its outer surface, however, ornamental members are considered purely aesthetic, non-functional and a matter of design choice which is not patentably distinguishable.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the shell to include an ornamental member in order to satisfy the aesthetic tastes of the user (See MPEP 2144.04(I)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636